Citation Nr: 0611011	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
degenerative changes of the left knee, currently rated as 20 
percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and later by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).   

The Board accepted testimony regarding a claim for secondary 
service connection for a right knee disorder during a hearing 
held before the undersigned acting Veterans Law Judge in 
January 2006.  However, after reviewing the claims file, the 
Board has determined that the service connection claim has 
not been perfected for appellate review.  The RO issued a 
statement of the case on that issue in August 2003, but no 
substantive appeal statement or any other correspondence was 
received from the veteran within a year.  The veteran's 
testimony may be interpreted as a petition to reopen service 
connection for a right knee disorder, and the Board hereby 
refers that claim to the RO for appropriate action.    


FINDINGS OF FACT

The left knee disorder generally has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 30 degrees, or extension limited by more than 15 
degrees, and the disorder has not resulted in instability or 
subluxation.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for a left knee disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2005); VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The communications, such as letters from the RO dated 
in December 2003 and June 2005, provided the appellant with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The June 
2005 letter specifically told the appellant that it was his 
responsibility to submit all evidence not in the possession 
of the Federal government.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty to assist letter was provided 
subsequent to the adjudication of his claim.  However, he was 
given the notice letter and an ample opportunity to respond, 
and he has not claimed any prejudice as a result of the 
timing of the duty to assist letter.  Therefore, to decide 
the appeal would not be prejudicial error.  In addition, 
although the record reflects that the RO has not provided 
notice with respect to the effective-date elements of the 
claim for an increased rating, See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), any question as to the appropriate effective date for 
increased compensation is moot as the Board is denying the 
increased rating claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has had a hearing.  He was afforded a VA examination.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his 
service-connected left knee disorder.  The Board has 
considered the full history of the disorder.  The veteran's 
service medical records show that he was seen on several 
occasions for complaints of left knee pain.  For example, a 
service medical record dated in November 1978 reflects that 
the veteran had pain and swelling of the left knee for two 
days.  The diagnosis was prepatellar bursitis.  The knee was 
aspirated under local anesthesia and he was advised to use a 
cylinder cast for three weeks.  

In a rating decision of June 1977, the RO granted a claim for 
service connection for left prepatellar bursitis, and 
assigned a noncompensable initial rating.  The noncompensable 
rating was confirmed by the Board in July 1988.  In a rating 
decision of June 2002, the RO assigned a temporary total 
rating based on surgical treatment requiring convalescence, 
with the rating thereafter reverting to noncompensable.  
Subsequently, in a rating decision of August 2002, the RO 
increased the rating for the left knee disorder from 
noncompensable to 10 percent.  The veteran subsequently filed 
a notice of disagreement with that decision and eventually 
perfected the current appeal.  In a rating decision of March 
2005, the RO increased the rating to 20 percent.  However, 
the issue remains on appeal as the veteran has not indicated 
satisfaction with that rating.  

In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The knee disorder may be rated based on limitation of motion 
of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran testified in support of his claim for a higher 
rating for a left knee disorder during the hearing held in 
January 2006.  He stated that he had surgery on the left knee 
in 2002.  He reported that he had lost considerable strength 
in the left knee, and had problems walking up steps.  

The Board finds, however, that the evidence does not reflect 
the presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 20 
percent.  The evidence shows that the left knee disorder has 
generally not resulted in limitation of motion of the knee 
with flexion limited to less than 30 degrees, or extension 
limited by more than 15 degrees.  Such levels of limitation 
are not shown in VA examinations.  On examination in July 
2002, the range of motion of the left knee was from zero to 
100 degrees.  The report of a joints examination conducted by 
the VA in September 2004 reflects that when sitting in a 
chair the veteran easily demonstrated about 90 degrees of 
flexion in his chair.  During the examination, when asked to 
flex his knee actively, he flexed from zero degrees to 45 
degrees.  Numerous VA medical treatment records reflect 
treatment of the left knee, but generally do not contain 
notation of any significant limitation of motion.  Although a 
VA orthopedic record dated in June 2002 reflects a range of 
motion of only 25 to 75 degrees, during the period of 
recovery from surgery for which the veteran was previously 
assigned a temporary total rating.  The most severe 
limitation of motion noted subsequent to the period of 
recovery is contained in a VA record dated in August 2002 
which reflects that the range of motion was only from 20 
degrees of extension to 85 degrees.  That range of motion, 
however, is inconsistent with the ranges found in other 
records which contain less severe ranges of motion.  A 
treatment record dated in November 2002 reflects a range of 
motion of 10 degrees to 100 degrees on the left knee.  A 
treatment record dated in July 2003 reflects that the range 
of motion was from 5 to 95 degrees on the left.  Thus, the 
preponderance of the evidence shows that a higher rating is 
not warranted based on the actual limitation of motion of the 
left knee.  

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 20 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Although the 
report of a joints examination conducted by the VA in 
September 2004 reflects that the veteran reported complaints 
of pain, the examiner specifically stated that DeLuca 
criteria were negative.  Accordingly, the criteria for a 
disability rating higher than 20 percent for a left knee 
disorder are not met.

Separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating 
is warranted for recurrent subluxation or lateral instability 
that is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.  A 30 
rating is warranted for severe impairment.  However, the 
evidence contemporaneous to the current appeal shows that the 
disorder has not resulted in instability or subluxation.  For 
example, the VA examinations documented stable ligaments.  
The examination conducted in July 2002 reported there was no 
varus and valgus instability, McMurray's was negative, and 
Lachman's, anterior and posterior drawer signs and pivot 
shift tests were all negative.  The VA examination report of 
September 2004 specifically indicated that "No instability 
was present."  The treatment records likewise generally 
indicate that the knee is stable.  Such objective 
determinations outweigh the veteran's statements.  
Accordingly, a separate rating for instability or subluxation 
of the left knee is not warranted.  


ORDER

An increased rating for postoperative degenerative changes of 
the left knee, currently rated as 20 percent disabling, is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


